Exhibit REPORT OF VOTING RESULTS Via SEDAR To the securities Regulatory Authorities: RE: Jaguar Mining Inc. (the “Corporation”) report of voting results pursuant to Section 11.3 of National Instrument 51-102 continuous disclosure obligations (“NI 51-102”) In accordance with Section 11.3 of NI 51-102, we hereby notify you of the outcome of the matters voted upon at the annual meeting of the shareholders of the Corporation held on May 8, 2008 (the “Meeting”): 1.The Shareholders elected the following nominees as directors of the Corporation: Andrew C. Burns Gil Clausen William E. Dow Juvenil T. Felix Gary E. German Anthony F. Griffiths Daniel R. Titcomb 2.The Shareholders appointed KPMG LLP, chartered accountants, as the Corporation’s auditors and authorized the directors of the Corporation to fix the remuneration of the auditors. Dated this 16th day of May, 2008. JAGUAR MINING INC. By: /s/ Robert J. Lloyd Robert J. Lloyd Secretary
